Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 12-13, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gumbrell US2015/0321020.

Regarding claims 1,16 and  21, Gumbrell disclose a defibrillator status communicator system (see fig.3) comprising: a defibrillator (10) having an audible annunciator (20 or 19) inherently includes a diaphragm[see fig.2,[0030]-[0031]]; an electronic monitoring module (100) disposed external to the defibrillator and adjacent to the annunciator comprising a sensor (110) operable 
Regarding claim 4, wherein the sensor comprises a temperature sensor, and wherein the parameter is a temperature change induced by the motion of the diaphragm (sensor can measure temperature) [0035].
Regarding claim 7, wherein the sensor comprises an accelerometer that is arranged to detect an annunciator-induced vibration of the defibrillator surface (the sensor can be a vibration sensor) [0035].
Regarding claim 12, a computer storage memory (120) in communication with the hardware processor (150) and the output (140), wherein the computer storage memory stores data (120) indicative of the sensor detection [see fig.3] [0036,0039].
Regarding claim 13, the sensor 110 is capable of detecting a number of operation of the diaphragm such as vibration, temperature [0035].

Regarding claim 19, a step of transmitting a wireless communications signal from the monitoring device to a remote receiver responsive to the generating step [0037,0041,0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrell US2015/0321020 as applied to claim 1 above, and further in view of Kavounas et al US2004/0019258 and further in view of Wiskerke US2011/029041
2-3, 5-6, Gumbrell discloses substantially the invention as claimed but failed to disclose a capacitive sensor, an optical sensor and the optical sensor further comprising an optically reflective decal adhered to the defibrillator on a defibrillator surface adjacent the annunciator, wherein the optical sensor is disposed to detect an annunciator-induced vibration of the defibrillator surface and  an electrically conductive decal adhered to the defibrillator on a defibrillator surface adjacent the annunciator, wherein the sensor is disposed to detect an annunciator-induced vibration of the defibrillator surface. However, Kavounas discloses a system 10 in which an alarm 12 is activated in response to detecting removal of a medical device, such as an automated external defibrillator (AED) 14, from a station 16. More specifically, a detector 18 detects removal of AED 14 from station 16 and causes alarm 12 to activate upon detecting the removal of AED 14 from station 16[0027][see fig.1-2]. Kavounas discloses station 16 includes a detector 18 to detect whether AED 14 remains in a mounted state or is removed from station 16. Detector 18 may be implemented via various proximity sensors, such as a mechanical switch that is activated upon removal of AED 14 from the station 16, a capacitive sensor  that senses a change in capacitance upon removal of AED 14 from the station 16, an optical emitter-detector circuit, a wireless sensor that detects removal of AED 14 from station 16 when the wireless sensor no longer receives a signal, an  optical sensor that detects removal of AED 14 from station 16 when the optical sensor no longer receives an optical signal, and a receptacle plug sensor that detects removal of AED 14 from station 16 when the receptacle plug is unplugged[30]. .

Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrell US2015/0321020 as applied to claims 1,16 above, and further in view of Vaisnys et al US8,081,071.

Regarding claims 8, 11 and 20, Gumbrell discloses substantially the invention as claimed but fails to disclose a low-power standby circuit with a clock, the low power standby circuit in communication with the hardware processor and operable to activate the hardware processor for a predetermined time on a predetermined periodicity and wherein the hardware processor enters a low-power standby mode of operation after the predetermined time.  However, Vaisnys discloses a system and method for monitoring external portable medical device (e.g. external defibrillator) [title and abstract][see fig.1].  Vaisnys discloses a PED 12 with a standby mode, the PED 12 has a running clock 44 and an active status indicator (ASI) 46. As illustrated, the clock 44 is associated with the ASI Processor 40. The ASI 46 indicates, in this case by solid or blinking green or red lights, the last known operational status (e.g., ready with no maintenance needed, ready but maintenance needed, not ready) of the PED 12. The ASI 46 is controlled by the ASI Processor 40 [col.5,lines 17-23]. Vaisnys discloses the PED 12 may be automatically put into the AUTO-TEST mode from the STANDBY mode sua sponte (i.e., as a result of its own action) by the PED. The PED 12 may go into AUTO-TEST mode periodically (e.g., when a time interval is reached). More specifically, in this illustrative example in the STANDBY mode the clock 44 maintains time and causes the ASI Processor 40 to come "on" at a 
Regarding claim 9, Gumbrell discloses wherein the predetermined periodicity corresponds to a self-testing periodicity of the defibrillator [0043, 0049].
Regarding claim 10, Gumbrell discloses more than one sensors (110) [0034] capable of communicating with the hardware controller, the second sensor operable to sense one of a wireless data communication and an infrared data communication (IRDA) [0034] output from the defibrillator, wherein the hardware processor(150) is capable of operable  adjust the predetermined periodicity based on the sensed output from the defibrillator[see fig.3][0034-0039].
Allowable Subject Matter
Claims 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)  Katzman et al US2006/0142806 discloses a method and article for storing an automatic external defibrillator for use without a prescription are described. The hermetically sealed electrode pads of the OTC AED are electrically coupled to the OTC AED base unit where they are constantly accessible to self-test circuitry inside the base unit for periodic, automatic self-test. In one embodiment the self-test is designed to determine whether the conductive gel of the electrode pads has dried out. In another embodiment self-test circuitry also tests the battery while the OTC AED is being stored prior to use [Abstract].
(b) Medema et al US2017/0157416 discloses wearable cardioverter defibrillator (WCD) systems that include patient parameter electrodes, such as ECG electrodes, that are at least substantially electrically isolated from other circuits of the WCD system [see fig.1 and abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762